Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

	Applicant's election with traverse of Group I, Species II in the reply filed on 11/17/2020 is acknowledged.  The traversal is on the ground(s) that:

 ‘Independent claim 29 has been amended to recite a field device housing including a printed circuit board as recited in amended independent claim 16. Therefore, independent claims 16 and 19 do not include mutually exclusive subject matter and the restriction requirement restricting claim 29 from claims 16, 18-25, and 28 should be withdrawn.’

This is not found persuasive because independent claim 29 is included with the elected Group I, however is drawn to species VI related to figs 6a. Page 14 of applicant’s specification indicates mutually exclusive subject matter since lines 27-32 recite ‘Fig. 6a, in such case, shows a printed circuit board 1 arranged in the housing 15 and embodied similarly to the printed circuit board 1 shown in Figs. 2a, b. In contrast with the embodiment shown in Figs. 2a and 2b, in this variant of the invention, no locking means 13, 14 is provided on the printed circuit board 1. Instead of that, the first section 41 and the second section 42 of the printed circuit board 1 are supported in their orientation essentially perpendicular to the support region 4 by means of the housing 15.’ Claim 29 is withdrawn since it is drawn to a different embodiment that has mutually exclusive subject matter from claim 28. Claim 21 is similarly withdrawn since it is drawn to the embodiment of fig 6b and has mutually exclusive subject matter from claim 28.
Claim 25 is similarly withdrawn since it is drawn to the embodiment of figs 3a, 3b, 4a, 4b and has mutually exclusive subject matter from claim 28.

The traversal is further on the ground(s) that:
‘Independent claim 31, directed to a method of manufacturing a printed circuit board, has been amended to recite a printed circuit board as recited in amended independent claim 16. Therefore, independent claims 16 and 31 do not include mutually exclusive subject matter and the restriction requirement restricting claims 31 and 33 from claims 16, 18-25, and 28 should be withdrawn.’

This is not found persuasive since claim 31 includes method limitations such as “milling a first trough-shaped depression”.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/23/2016. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Perhaps “Mounting of Battery to a Printed Circuit Board”.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 16, 18-20, 22-24, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 16 recites ‘a first conductive trace and a second conductive trace’, which match with elements 31, 32 of the specification. The claim is unclear since one of ordinary skill in the art does not understand how 31, 32 are conductive traces. In the art, conductive traces are a part of a circuit board, however the conductive traces 31, 32 of applicant’s disclosure are parts of a first or second rigid section 41, 42 rather than printed circuit board 1. Originally filed specification page 10, lines 14-20 indicate that rigid section 41 is affixed to the circuit board by locking means 13 – therefore rigid section 41 is not part of the circuit board 1. For purposes of a first conductive trace and a second conductive trace’ are given the broadest reasonable interpretation of a first conductor and a second conductor.

Claim 16 also recites two instances of ‘a battery’. The second instance is interpreted as ‘the battery‘ for purposes of this action.
Claim 23 also recites ‘a battery’ while claim 16 already provides antecedent basis for a battery. The second instance is interpreted as ‘the battery’ for purposes of this action.

Claims 18-20, 22-24, 28 are rejected for depending upon an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 16, 18, 19, 22, 28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wu (US 6293819 B1, hereinafter Wu)
16. Wu teaches a printed circuit board, comprising:
a first conductive trace (30, fig 3) and a second conductive trace (other instance of 30, fig 3);
a support region (portion of 3 nearby element 4);
a rigid first section (41) connected with the support region and arranged perpendicularly to the support region;
a rigid second section (other instance of 41) connected with the support region and arranged perpendicularly to the support region: and
a holder (4) for a battery (col 2 lines 4-6 recites ‘The battery stage module comprises a battery stage 4 and two conductive members 5. The battery stage 4 has a battery chamber 40 to receive battery’), wherein the holder includes a first contact (5 including 52) connected to the first conductive trace (col 2 lines 33-35 recites ‘More particularly, the second spring 52 is forced to touch the jumper contacts 30 during the tightening procedure’) and a second contact (5 including 52) connected to the second conductive trace (col 2 lines 33-35), wherein the holder is embodied such that a battery insertable into the holder is clamped in an installed state in such a manner between the first contact (5) and the second contact (other instance of 5) that poles of the battery arranged on mutually opposite end faces of the battery make electrically conductive contact each with different ones of the two contacts and the battery lies clamped between the first contact and the second contact on the support region of the printed circuit board supporting the battery and is oriented with reference to the printed circuit board such that an imaginary line (line connecting between the two instances of 50, fig 5) connecting the poles is parallel with the support region of the printed circuit board (fig 5), and wherein the first contact is arranged on the first section and the second contact is arranged on the second section (fig 5).

18. Wu teaches the printed circuit board as claimed in claim 16,
wherein the first contact (5) includes a contact area (50, figs 4, 5) arranged on the first section (41), and wherein the contact area serves for electrical connection with one of the poles of a battery inserted into the holder in the installed state, such that in the installed state the pole is in direct electrical connection with the contact area (col 2 lines 16-22 recite ‘Each conductive member 5 is formed by bending a metal wire and comprises a first spring 50, a clamping arm 51
and a second spring 52. As shown in FIGS. 4, 4A, 5, each first spring 50 passes through the  through hole 400 and abuts on one end wall 41 such that the poles of the battery can be in contact with the first spring 50’).


wherein the second contact includes a resilient contact element (50) or a contact element having a resilient section, wherein the contact element serves for clamping and electrical connection (col 2 lines 16-22 recite ‘Each conductive member 5 is formed by bending a metal wire and comprises a first spring 50, a clamping arm 51 and a second spring 52. As shown in FIGS. 4, 4A, 5, each first spring 50 passes through the  through hole 400 and abuts on one end wall 41 such that the poles of the battery can be in contact with the first spring 50’).

22.    Wu teaches the printed circuit board as claimed in claim 19, wherein the contact element (50) is a spring contact arranged in the second section (figs 4, 5).

28.    Wu teaches the printed circuit board as claimed in claim 16, further comprising:
a first locking means (420, fig 3) arranged on the printed circuit board and embodied to affix the first section (41) perpendicularly to the support region; and
a second locking means (other instance of 420) arranged on the printed circuit board and embodied to affix the second section (other instance of 41) perpendicularly to the support region.

Claims 16, 19, 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wu (US 6293819 B1, hereinafter Wu)
16. Wu (figs 1, 2) teaches a printed circuit board, comprising:
a first conductive trace (20, fig 2) and a second conductive trace (other instance of 20, fig 2);

a rigid first section (portion of 10 that holds 101) connected with the support region and arranged perpendicularly to the support region;
a rigid second section (other portion of 10 that holds other instance of 101) connected with the support region and arranged perpendicularly to the support region: and
a holder (10) for a battery (col 1 lines 13 recites ‘battery chamber 100’), wherein the holder includes a first contact (101) connected to the first conductive trace (col 1 lines 16-19 recite ‘As shown in FIG.2, the conductive members 101 are fixed to corresponding contacts 20 on a circuit board 2
to provide connection between the battery and the circuit board 2’) and a second contact (other instance of 101) connected to the second conductive trace (col 1 lines 16-19), wherein the holder is embodied such that a battery insertable into the holder is clamped in an installed state in such a manner between the first contact (101) and the second contact (other instance of 101) that poles of the battery arranged on mutually opposite end faces of the battery make electrically conductive contact each with different ones of the two contacts (col 1 lines 13-16 recite ‘The battery chamber 100 has two conductive members 101 in metal spring or tongue forms on both sides thereof and connected to positive and negative poles of battery’) and the battery lies clamped between the first contact and the second contact on the support region of the printed circuit board supporting the battery and is oriented with reference to the printed circuit board such that an imaginary line (line connecting between the two instances of 101, fig 2) connecting the poles is parallel with the support region of the printed circuit board (fig 2), and wherein the first contact is arranged on the first section and the second contact is arranged on the second section (fig 2).

19.    Wu teaches the printed circuit board as claimed in claim 16, 
wherein the second contact includes a resilient contact element (101) or a contact element having a resilient section, wherein the contact element serves for clamping and electrical connection (col 1 lines 13-16 recite ‘The battery chamber 100 has two conductive members 101 in metal spring or tongue forms on both sides thereof and connected to positive and negative poles of battery’).

20.    Wu teaches the printed circuit board as claimed in claim 19,
wherein the contact element (101) is embodied as an SMD-solderable component that is soldered on a contact area (area where 20 rests on the pcb) on the printed circuit board (col 1 lines 21-22 recite ‘the conductive members 101 are soldered to the contacts 20 on the circuit board 2’), and
wherein the contact area is connected to the second conductive trace (col 1 lines 21-22, fig 2).

With regard to claim 20, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case whether or not the contact element is manufactured by SMD, this limitation cannot be the basis of an allowance of the claim. 

Claims 16, 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saida (US 5607795 A, hereinafter Saida)

a first conductive trace (negative terminal col 2 lines 66-67) and a second conductive trace (positive terminal col 2 lines 62-64);
a support region (portion of pcb that notches into grooves 71, see col 2 lines 56-58);
a rigid first section (vertical portion of 7 holding 12 and 121) connected with the support region and arranged perpendicularly to the support region;
a rigid second section (vertical portion of 7 holding 11 and 111) connected with the support region and arranged perpendicularly to the support region; and
a holder (7) for a battery (5), wherein the holder includes a first contact (12 including 121) connected to the first conductive trace (col 2 lines 66-67) and a second contact (11 including 111) connected to the second conductive trace (col 2 lines 62-64), wherein the holder is embodied such that a battery (5) insertable into the holder is clamped in an installed state (fig 9b) in such a manner between the first contact and the second contact that poles of the battery arranged on mutually opposite end faces of the battery make electrically conductive contact each with different ones of the two contacts (fig 9b) and the battery lies clamped between the first contact (12) and the second contact (11) on the support region of the printed circuit board supporting the battery and is oriented with reference to the printed circuit board such that an imaginary line (line between 11 and 12) connecting the poles is parallel with the support region of the printed circuit board (fig 9b), and wherein the first contact is arranged on the first section and the second contact is arranged on the second section (fig 9b).

23.    Saida teaches the printed circuit board as claimed in claim 16,
.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Saida (US 5607795 A, hereinafter Saida) in view of Weber (US 20200288596 A1, hereinafter Weber)
24. Saida teaches the printed circuit board as claimed in claim 23,


    PNG
    media_image1.png
    384
    856
    media_image1.png
    Greyscale


However Saida fails to specifically teach at least one component is arranged on the second side of the support region; and

Weber (fig 3a) teaches at least one component (6’) is arranged on the second side (bottom side of 1) of the support region; and
The height from which a battery (6) protrudes downwards is less than a height of the at least one component which has the greatest structural height (the height of 6 is less than the height of 6’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the component as taught by Weber into the device of Saida. The ordinary artisan would have been motivated to modify Saida in the above manner for the purpose of having more components, having a smaller pcb, fitting a transformer nearby the battery (Weber [0056] recites ‘These circuit elements 6, 6' comprise a rectifier, a clocked converter, a transformer, a battery serving as a secondary voltage supply, and input and output interfaces’)


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841